FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MONIQUE DOLLONNE,                                No. 09-55260

              Plaintiff - Appellant,             D.C. No. 2:06-cv-01138-R-CT

  v.
                                                 MEMORANDUM *
VENTURA UNIFIED SCHOOL
DISTRICT, acting by and through its
officials; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                        Argued and Submitted June 7, 2011
                              Pasadena, California

Before: B. FLETCHER and N.R. SMITH, Circuit Judges, and SEABRIGHT,
District Court Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable J. Michael Seabright, District Court Judge for the U.S.
District Court for Hawaii, sitting by designation.
      Monique Dollonne appeals the district court’s order dismissing her first

amended complaint against the Ventura Unified School District (the District) and

several of its employees in their individual and official capacities for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). She also challenges

the district court’s denial of leave to amend. We have jurisdiction under 28 U.S.C.

§ 1291, and affirm the district court.

        We review de novo the district court’s decisions to grant a motion to

dismiss under rule 12(b)(6), and to recognize Eleventh Amendment immunity.

Eason v. Clark Cnty. Sch. Dist., 303 F.3d 1137, 1140 (9th Cir. 2002). The district

court dismissed Dollonne’s claims against the District pursuant to Belanger v.

Madera Unified School District, 963 F.2d 248 (9th Cir. 1992), concluding that

California school districts are arms of the state and thus immune from suit under

the Eleventh Amendment. Dollonne contends that Belanger does not compel

Eleventh Amendment immunity in her case, that the District had the burden of

coming forward with facts to prove that it remains immune from suit, and that she

should have been permitted to conduct discovery into the District’s relationship

with the state. We disagree. Courts continue to rely on Belanger for the purposes

of establishing Eleventh Amendment immunity. See Corales v. Bennett, 567 F.3d

554, 573 (9th Cir. 2009); Stoner v. Santa Clara Cnty. Office of Educ., 502 F.3d


                                            2
1116, 1122–23 (9th Cir. 2007); Kirchmann v. Lake Elsinore Unified Sch. Dist., 100

Cal. Rptr. 2d 289, 291 (Ct. App 4th 2000). Dollonne makes no factual allegations

that the relationship between California school districts and the state has changed

in the ensuing years. In this case, discovery to further develop the school district’s

immunity from suit is unwarranted. See Mitchell v. Forsyth, 472 U.S. 511, 525–26

(1985) (noting that immunity from suit protects government officials not only from

trial but also from pre-trial burdens such as discovery). The district court did not

err in dismissing Dollonne’s claims against the District.

      A district court’s decision to grant qualified immunity, including whether

the rights at issue were clearly established at the time of the events, is reviewed de

novo. See Elder v. Holloway, 510 U.S. 510, 516 (1994). We express no opinion as

to whether or not school employees violated Dollonne’s constitutional rights. See

Pearson v. Callahan, 555 U.S. 223, 129 S. Ct. 808, 820–21 (2009). Nevertheless,

the individual employees are entitled to qualified immunity, because, at the time of

the events in question, no clearly established law would have given school officials

notice that their conduct violated any constitutional right. Id. at 823.

      Denial of leave to amend is reviewed for abuse of discretion. See Johnson v.

Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). The discretion is particularly broad

where a plaintiff has previously been permitted to amend. See Chodos v. W.


                                           3
Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002). Dollone has previously amended,

and, because all defendants are immune from suit, any further amendment would

be futile. Johnson, 356 F.3d at 1077.

      AFFIRMED.




                                        4